87 F.3d 1321
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles Thomas PATTERSON, Petitioner-Appellant,v.Rosie GARCIA, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-56533.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Charles Thomas Patterson appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus.   The petition challenges his 1993 guilty plea conviction for second degree robbery with weapons enhancements and sentence enhancements for three prior serious felonies.   He contends that the district court erred by:  1) finding that he received effective assistance from his trial counsel;  and 2) applying the wrong standard of review and impermissibly deferring to the state court's interpretation of a federal issue.   We review de novo a district court's denial of a habeas petition.  Thomas v. Brewer, 923 F.2d 1361, 1364 (9th Cir.1991).   We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's well-reasoned order.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the denial of relief under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal